Citation Nr: 1623691	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 23, 2012, for a psychiatric disability.

2.  Entitlement to an effective date earlier than October 24, 2012, for the assignment of a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than October 24, 2012, for the assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s).

4.  Entitlement to an effective date earlier than October 24, 2012, for the assignment of Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran filed his service connection claim for a psychiatric disability on October 5, 2005, which was denied by an April 2007 rating decision.  In January 2012, the Board denied the Veteran's service connection claim, which he appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Court issued an order that vacated the Board decision and remanded the claim for compliance with a Joint Motion for Remand (JMR).  In February 2013, the Board granted service connection for a psychiatric disability, which was effectuated in a March 2013 rating decision.  The Veteran's psychiatric disorder was rated at 30 percent disabling effective October 3, 2005, and rated 70 percent disabling effective October 24, 2012.  In a July 2014 rating decision, the Veteran was granted TDIU, SMC, and DEA all effective October 24, 2012.  The Veteran appealed the effective dates assigned for his psychiatric disability, TDIU, SMC, and DEA.  However, the Veteran's appeal of the date assigned for a 70 percent rating for his psychiatric disability is in essence a claim for a rating in excess of 30 percent prior to October 23, 2012.  As such, the issue of entitlement to earlier effective date for a psychiatric disability has been recharacterized as an increased rating claim as indicated on the title page.   Such recharacterization encompasses the earlier effective date claim and better reflects the scope of the appeal.



FINDINGS OF FACT

1.  Prior to October 23, 2012, the Veteran's psychiatric disability resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Prior to October 23, 2012, the Veteran did not meet the schedular requirements for TDIU; and, the preponderance of the evidence fails to establish that the Veteran's service connected disabilities alone or in concert rendered the Veteran unemployable for that period.

3.  Prior to October 23, 2012, the Veteran did not meet the schedular requirements for SMC.

4.  Prior to October 23, 2012, the Veteran did not meet the schedular requirements for DEA.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a psychiatric disability prior to October 23, 2012, have not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date earlier than October 24, 2012, for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The criteria for an effective date earlier than October 24, 2012, for the grant of SMC have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  The criteria for an effective date earlier than October 24, 2012, for the grant of DEA have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  The Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was granted service connection for his psychiatric disability by a March 2013 rating decision rated at 30 percent effective October 3, 2005 to October 23, 2012.  The Veteran asserts he is entitled to a higher rating prior to October 23, 2012.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

In January 2005, prior to filing his service connection claim on October 3, 2005, the Veteran reported that he spent time with his wife and daughter, exercised regularly, and rode his motorcycle.  On examination, his appearance and speech were within normal limits, he had no suicidal ideation, homicidal ideation, or psychosis, his mood was pretty positive, his insight and judgment were fair, and he was logical and goal directed with intact memory.  He was assessed a GAF of 65.

In October 2007, the Veteran reported that he was doing well with no complaints.  He was pleasant and fully alert and oriented.  He had no suicidal ideation or homicidal ideation.  His insight and judgment were good.  His mood was good with a congruent affect.  He was goal directed.

In November 2008, the Veteran was in no acute distress, his mood was fine, and his affect was nonrestricted, nonlabile, and appropriate.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was logical and goal directed with intact memory.  His insight and judgment were fair.

In May 2009, the Veteran reported he was doing fine with no new issues.  On examination, he was in no acute distress, his mood was fine, and his affect was nonrestricted, nonlabile, and appropriate.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was logical and goal directed with intact memory.  His insight and judgment were fair.  In December 2009, he had a stable examination and was assessed a GAF of 65.

In July 2010, the Veteran was fully alert and oriented and in no acute distress.  His mood was "fine" and his affect was nonrestricted, nonlabile, and appropriate.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was logical and goal directed with intact memory.  His insight and judgment were fair.  He was assessed a GAF of 62.  In November 2010, he continued to report he was doing fine and had no psychiatric complaints.  In May 2011, he reported his mood was better and he had a stable examination.  He was assessed a GAF of 60.

In May 2011, the Veteran was afforded a VA examination for his psychiatric disability.  The examiner had the opportunity the review the Veteran's claims file, interview the Veteran, and conduct an examination.  The examiner noted that the Veteran was acutely anxious but became more relaxed during the interview.  The Veteran had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He had no signs of a thought disorder.  Although the examiner noted the Veteran had difficulty staying focused on topic and needed redirection, he had no difficulty with memory.  The examiner noted that the Veteran reported mild impairments in social and occupational functioning.  The Veteran reported that he left his last job as a security guard because he was unhappy with the working hours.  The examiner reported that while the Veteran had some difficulty concentrating, this did not significantly interfere with his everyday functioning.  The Veteran was assessed a GAF of 70.

In October 2011 and May 2012, he remained fully alert and oriented and in no acute distress.  His mood was "so so" and his affect remained nonrestricted, nonlabile, and appropriate.  He had no suicidal ideation, homicidal ideation, hallucinations, or delusions.  He was logical and goal directed with intact memory.  Hi insight and judgment were fair.  He was assessed a GAF of 60 in May 2012.

The Veteran's treatment records consistently show that prior to October 23, 2012, his psychiatric disability did not result in findings consistent with a 50 percent rating.  He had a nonrestricted, nonlabile, and appropriate affect.  He was logical and goal directed.  His memory was intact.  His insight and judgment were fair.  He did not report having any panic attacks.  He was consistently assessed GAFs between 60 and 70, indicating mild to moderate symptoms.  The Veteran reported that he last worked either on February 28, 2008, or on June 30, 2008.  He reported to the May 2011 VA examiner that he left his employment due to being unhappy with the work schedule.

In short, the totality of the evidence shows that the Veteran's service connected PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The criteria for the next higher (50 percent) rating, occupational and social impairment with reduced reliability and productivity, is not shown.

On October 24, 2012, the Veteran was referred to Dr. John P. Parsons, Ph.D., by his representative, for a psychological examination by interview.  Dr. Parson's initial impression was that the Veteran was cooperative and conducted himself with an adequate rapport.  He had a fair sense of humor but at times was irritable.  The Veteran reported that he had never been psychiatrically hospitalized but received psychiatric treatment.  He reported that he lived with his wife of over 20 years, exercised, shopped, cooked, and cleaned.  He reported having a few friends.  His wife described him as being inattentive and short-tempered, which was emotionally hurtful, but that he was kind.  She recognized that he, in his own way, loved her.  

On examination, the Veteran was fully alert and oriented but in moderate distress.  He had no speech impairment.  His mood was depressed with a restricted affect.  His thought process was distracted, but not confused or disoriented.  He had no suicidal ideation, homicidal ideation, or delusions.  Dr. Parsons assessed the Veteran with a GAF of 44 and reported that in the past year the Veteran's highest GAF was 44.  Dr. Parsons opined that the Veteran's psychiatric disability was consistent with a 70 percent rating dating back to the Veteran's separation from service in August 1992.

The findings and opinion of Dr. Parsons are given little probative value for the period prior to October 23, 2012.  The findings made by Dr. Parson are inconsistent with the record as a whole.  His references to psychiatric symptoms were focused on records dated in 1995, 2002, and 2004, all of which were prior to the Veteran file his claim for benefits.  He neither discussed nor addressed the aforementioned treatment records dated between 2005 and 2010 that consistently describe the Veteran as being in a good mood or positive mood, doing fine, spending time with his wife and daughter, and having a GAF score of 60 or above.  The failure to discuss these records as well as his earlier report that he left his last job due to being unhappy with the working hours, as opposed to being fired, severely undermines the probative value of the opinion.  Simply stated, few of the findings made by Dr. Parson are supported by the contemporaneous evidence of record.  

The record does not support findings consistent with a 70 percent rating, such as occupational and social impairment with deficiencies in most areas.  Prior to October 23, 2012, the Veteran was married, spent time with his daughter, had a few friends, exercised, rode his motorcycle, shopped, cooked, and cleaned.  He was consistently logical.  His psychiatric disability did not affect his ability to function independently.

As described, the Veteran clearly experienced psychiatric symptomatology as a result of his psychiatric disability.  However, the record does not establish that his psychiatric disability resulted occupational and social impairment with reduced reliability and productivity.   Therefore, he is not entitled to a rating in excess of 30 percent prior to October 23, 2012.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's psychiatric disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disability is unique or unusual in any way.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected psychiatric disability prior to October 23, 2012, is adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

Under Johnson  v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Regarding whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised, the Veteran has alleged since that he was unemployable solely on account of his psychiatric disability prior to October 23, 2012.  As such, the issue of entitlement to TDIU is discussed more fully below.

TDIU

The Veteran was awarded TDIU by a July 2014 rating decision effective October 24, 2012.  He contends that he is entitled to TDIU prior to October 24, 2012.

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's compensable service connected disabilities prior to October 23, 2012, were a psychiatric disability, rated at 30 percent disabling, splenectomy, rated at 30 percent disabling, dry eyes, rated at 20 percent disabling, a cervical spine disability, rated at 20 percent disabling, and a lumbar spine disability, rated at 10 percent disabling.  The Veteran is also service connected for his conjunctivitis, residuals from excision of a penis cyst, residuals from excision of back lipoma, and dry skin, but none of these disabilities have been found to be of sufficient severity as to merit a compensable rating.  Therefore, the Veteran did not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to October 23, 2012.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether the Veteran was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to October 23, 2012, is not warranted.

The Veteran filed his claim for TDIU in July 2013.  In his application, he reported that he last worked fulltime on February 28, 2008.  Later in February 2014, he reported that he last worked on June 30, 2008.  At that time, he indicated that he left his job due to his disabilities.  However, at a VA examination in May 2011, he reported that he left his job because he was unhappy with the working hours.  This contemporaneous report detracts from his subsequent assertion, which was made in the context of pursuing increased compensation.  Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

More importantly, a review of the Veteran's VA treatment records, taken in total, does not suggest that the Veteran was actually unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities prior to October 23, 2012.  

Regarding his physical disabilities, in January 1993, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the function effects of the Veteran's service connected physical disabilities resulted in chronic pain.  Afterwards through October 23, 2012, the Veteran's treatment record does not show any significant symptoms, complaints, or treatment for his service connected physical disabilities.  Furthermore, the Veteran has reported that he exercises regularly, cooks, cleans, and rides his motorcycle.  As such, his physical disabilities do not result in any physical work limitations.

Regarding his psychiatric disability, on examinations, the Veteran was observed to be in no acute distress, he was fully alert and oriented, he was logical and goal directed with intact memory.  He was consistently assessed GAFs between 60 and 70.  The above discussion of his level of occupational and social impairment established that for the period prior to October 23, 2012, the Veteran's psychiatric disability resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

At the May 2011 VA examination, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner noted that the Veteran only reported mild impairments in social and occupational functioning and opined that the Veteran's psychiatric disability did not significantly interfere with his everyday functioning.

At the October 24, 2012, examination with Dr. Parsons, the Veteran reported that he was fired from his last job.  The Veteran reported that he was not looking for work.  Dr. Parsons opined that the Veteran was unable to obtain and sustain substantial gainful employment and had been unemployable since 2008.

While the opinion of Dr. Parsons is informative, the opinion, as previously discussed, is inconsistent with the record as a whole.  Particular attention is drawn to the earlier report that the Veteran quit his last job because of dissatisfaction with his working hours.  It is also not the role of Dr. Parsons to find the Veteran is unemployable.  Instead, it is the province of VA to determine employability, whereas it is the medical professional's role to describe functional limitation.  Dr. Parsons did not adequately explain why the Veteran's psychiatric disorder would have not permitted some level of substantially gainful employment prior to October 23, 2012.  

In addition, Dr. Parsons assessed the Veteran with a GAF of 44.  However, the Veteran's VA treatment records consistently shows that he was fully alert and oriented, had no suicidal ideation, had no homicidal ideation, had no hallucinations, had no delusions, had at least fair insight and judgment, and was logical and goal directed with intact memory.  His treating providers assessed GAFs from 60 to 70.  As such, the Veteran's treatment record is hardly consistent with a GAF assessment of 44, which detracts from the probative value of Dr. Parsons' opinion.

Instead, the contemporaneous treatment records show that the Veteran's service-connected disabilities did not prevent the Veteran from working.  Indeed, the Veteran's treatment records do not document any physical limitations and the May 2011 VA examiner opined that the Veteran service-connected psychiatric disability did not significantly interfere with his everyday functioning.  The inability or unwillingness to find employment does not indicate an inability to perform employment.  Thus, greater weight is given to the opinion of the VA examiner as her findings and opinion are supported by and consistent with the evidence of record.

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Despite the Veteran's credibility, he is still not, however, competent to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service connected disabilities, and in particular his ability to work, has been provided by a VA medical professional who has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be have the greatest probative value, and therefore, are accorded greater weight than the Veteran's subjective complaints and the opinion of Dr. Parsons.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability prior to October 23, 2012.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities.  

Indeed, based on his history of working as security officer and his Bachelor's degree, coupled with service-connected disabilities that, at most, would have limited him to work that did not involve frequent contact with coworkers and the general public, the Board finds that the above limitations did not completely erode the job base and the Veteran was able to perform work within the above limitations.  

Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of an extraschedular TDIU, pursuant to 38 C.F.R. § 4.16(b) are not met, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Dates

Regarding an earlier effective date for SMC, special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Prior to October 23, 2012, the Veteran did not have a single service-connected disability rated at 100 percent.  As such, he did not meet the schedular requirements for SMC.

Regarding an earlier effective date for DEA, DEA benefits are payable to the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met:  (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).

Prior to October 23, 2012, the Veteran did not have a permanent total service-connected disability.  As such, he did not meet the schedular requirements for DEA.

Therefore, the basic eligibility conditions for SMC and DEA were not met prior to October 23, 2012, making October 24, 2012 the earliest date that all eligibility requirements were met.  VA regulations dictate the specific circumstances and criteria which must be met before SMC or DEA benefits may be granted.  As these criteria were not met prior to October 23, 2012, effective dates prior to this date for the award of basic eligibility for SMC and DEA benefits must be denied.


	(ORDER ON NEXT PAGE)



ORDER

A rating in excess of 30 percent prior to October 23, 2012, for a psychiatric disability is denied.

An effective date earlier than October 24, 2012, for the assignment of TDIU is denied.

An effective date earlier than October 24, 2012, for the assignment of SMC is denied.

An effective date earlier than October 24, 2012, for the assignment of DEA is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


